DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary communications filed on 9/2/2021.
Claims 1-36 are pending. Claims 1, 17, 19 and 35 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021, 8/9/2021, 12/10/2021, 3/30/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Internet Communication Policy Update
If Internet communication (e.g. email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Andersson et al (US 2016/0345355 A1), is generally directed to a "network node, a communication device and methods therein, for scheduling of uplink resources in multiple time instances and transmitting in accordance with the scheduled UL resources." Andersson, Abstract.  Andersson describes "receiving 42, from a network node ... an UL grant comprising an UL resource allocation and further comprising an indicator indicating that, for at least one UL time instance of multiple time instances, at least one UL resource is excluded from, or added to, the UL resource allocation of the UL grant." Id., para. [0065]. Additionally, Andersson describes "decoding 44 the UL grant and the indicator in the UL grant ...determining 46, from the UL grant, the UL resource allocation and determining, from the indicator, the at least one UL resource ... transmitting 48, UL data to the network node, in accordance with the determined UL resource allocation and the determined at least one UL resource." Id. Andersson further describes that "if the indicator indicates that the at least one UL resource is excluded from the UL resource allocation of the UL grant, the method may comprise using these excluded resources for PUCCH/EPUCCH or PRACH transmissions by the communication devices." Id., para. [0066].  
As such, Andersson describes receiving an UL resource allocation that includes an indicator that indicates one or more UL time instances for which at least one UL is excluded from or added to the UL resource allocation, and communicating with a network node according to the determined UL resources.  Thus, Andersson merely describes excluding or adding a portion of the resources within a TTI associated with an UL grant based on an indicator received with the grant.  However, this does not teach or suggest a distinct reassignment indicator which is not included in the grant of resources as shown in the context of claim 1:
monitoring a control channel for a grant of resources of a communication channel;
receiving, from a base station, a reassignment indicator associated with the communication channel;
identifying a location of an excluded portion within the resources based at least in part on the reassignment indicator; and
refraining from communicating with the base station on the excluded portion of the resources of the communication channel based at least in part on the grant and the identified location of the excluded portion.
Regarding claims 17, 19 and 35, similar claim language also distinguishes the reassignment indicator from the UL grant of Andersson.
Similarly, another reference: Panteleev et al (US 2017/0208616, e.g. fig. 10 & [0063-64], a corresponding TTI is excluded from the T-RPT) or Guan et al (US 2014/0010067, e.g. fig. 4 & [0124], second UL grant may be used to represent subframe 4 and/or subframe 7 for UE to retransmit, also do not remedy the above addressed deficiencies.
These discussed limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-36 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Andersson et al (US 2016/0345355, see above); Panteleev et al (US 2017/0208616, e.g. fig. 10 & [0063-64], a corresponding TTI is excluded from the T-RPT); and Guan et al (US 2014/0010067, e.g. fig. 4 & [0124], second UL grant may be used to represent subframe 4 and/or subframe 7 for UE to retransmit). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619